Citation Nr: 0937174	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  08-06 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of 
entitlement to service connection for a respiratory disorder, 
claimed as asthma. 

2.  Whether new and material evidence has been received to 
reopen a claim of 
entitlement to service connection for a bilateral ear 
disorder, claimed as hearing loss.  

3.  Entitlement to service connection for a respiratory 
disorder, claimed as asthma.

4.  Entitlement to service connection for a bilateral ear 
disorder, claimed as hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to February 
1954. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The Veteran testified before a Decision Review Officer (DRO) 
in June 2007.  A transcript of the hearing is of record.  
This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  

The issue of entitlement to service connection for a 
respiratory disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.   The RO denied the Veteran's claims for respiratory and 
bilateral ear disorders in May 1972, October 1982, and 
September 1999. 

2.  The RO's September 1999 decision is the last final 
denial for a respiratory and a bilateral ear disorder on any 
basis.    

3.  The evidence added to the record since September 1999, 
when viewed by itself or in the context of the entire record, 
is neither cumulative or redundant and relates to an 
unestablished fact necessary to substantiate the claims for a 
respiratory disorder and a bilateral ear disorder.   

4.  A chronic bilateral ear disorder was not demonstrated 
during service, or for many years thereafter; bilateral 
hearing loss is unrelated to active service.  


CONCLUSIONS OF LAW

1.  The September 1999 rating decision, which denied his 
claims to reopen entitlement to service connection for a 
respiratory disorder and a bilateral ear disorder, is final. 
38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 
20.201, 20.302 (2009).

2.  The evidence received subsequent to the September 1999 RO 
decision is new and material and the criteria to reopen the 
claims have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5107(b), 5108 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 3.159 (2009).

3.  A bilateral ear disorder, claimed as hearing loss, was 
not incurred in or aggravated by active service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

I.  Claims to Reopen Based on New and Material Evidence

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the Veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.  Justus v. Principi, 3 Vet. App. 
510 (1992).  However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a) (effective in August 
2001).  As he filed his claims in August 2005, this version 
of 38 C.F.R. § 3.156(a) is applicable in this case.

Historically, the Veteran initially filed claims of 
entitlement to service connection for respiratory and 
bilateral ear disorders in February 1972. These claims were 
denied in a May 1972 rating decision.  At that time, it was 
determined that his asthma had not been incurred in or 
aggravated by service.  Further, the RO determined that he 
did not have an ear disorder shown by the evidence of record. 
He did not appeal that decision and it became final.

He subsequently filed claims to reopen in September 1982. 
These claims were denied in an October 1982 rating decision.  
Subsequent claims to reopen in May 1999 were denied in a 
September 1999 rating decision. The RO's September 1999 
decision is the last final denial for respiratory and ear 
disorders on any basis. 

The Veteran once again filed to reopen his claims of 
entitlement to service connection for respiratory and 
bilateral ear disorders in August 2005.  In November 2005, 
the RO denied the claims on the basis that no new and 
material evidence had been received. He appealed.  

The evidence added to the record since the September 1999 RO 
decision, includes VA outpatient treatment records and 
private treatment records.  The private treatment records 
include a July 2006 statement from the Veteran's private 
treating physician.  

With respect to the respiratory disorder claim, the Board 
finds that the July 2006 statement is sufficient to reopen 
the claim. Indeed, this evidence was not previously before 
the RO and is not cumulative or redundant of evidence 
associated with the claims file at the time of the September 
1999 decision.  

Most significantly, the physician suggests that the Veteran's 
asthma may be related to his service in Korea.  Given the 
physician's medical opinion, a reasonable possibility of 
substantiating his claim is raised.  Therefore, his 
respiratory disorder claim will be reopened and remanded as 
discussed in the Remand portion of this decision.

With respect to his claim for an ear disorder, of particular 
significance to the Board is the fact that the VA treatment 
records between September 2003 and May 2008, which were not 
before the RO in September 1999 and are thus not cumulative 
or redundant of evidence associated with the claims file at 
that time, diagnosed the Veteran with a hearing loss 
disorder.  

As such, for the first time, he has been diagnosed with a 
chronic hearing disorder.  Given this diagnosis, a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for a bilateral ear disorder has been raised.  
Therefore, the Board also finds that the evidence is also 
sufficient to reopen his previously denied claim for service 
connection for a bilateral ear disorder. 

II. Service Connection- Bilateral Ear Disorder 

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is claiming entitlement to service connection for 
bilateral ear disorder. As he has not made specific 
allegations as to what disorder of the ears he is referring 
to, the Board has broadly construed his claim to include a 
claim for hearing loss.  For VA purposes, hearing impairment 
is considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 CFR § 3.385 (2009).

Initially, the Board finds that a hearing loss disability for 
VA compensation purposes has been shown.  Specifically, a 
September 2003 VA outpatient treatment note revealed the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
70
75
70
LEFT
30
70
70
70
70

The diagnosis was mild to profound sensorineural hearing loss 
(SNHL) in his right ear, and mild to moderately severe SNHL 
in his left ear. Moreover, recent treatment records indicate 
that he wears hearing aids.  The Board parenthetically notes 
that although the medical records demonstrate that the 
Veteran has a current bilateral hearing loss, the records do 
not demonstrate any other disorder of the ears.  

In considering in-service incurrence, the Board initially 
notes that the service treatment records reveal that the 
Veteran sought treatment for "ringing" in his ears in 
September 1951.  No further complaints were made regarding 
his ears for the remaining 2 1/2 years of service.  In fact, 
the separation examination demonstrated 15 out of 15 scores 
in both his right and left ears following audiological 
testing.  Further, the clinical evaluation of his ears was 
normal. Additionally, in a Report of Medical History 
completed at that time, he denied ever having had or 
currently having any ear trouble.

The Board acknowledges that the Veteran sought treatment for 
his ears on one occasion during service; however, based on 
the fact that no further complaints were made for the 
remaining 2 1/2 years of service, and his separation 
examination was normal, there was no chronic hearing loss 
shown in service.  

	Next, post-service evidence does not reflect symptomatology 
associated with the Veteran's ears for many years after 
service discharge.  Specifically, although he claimed that he 
had poor hearing at an April 1972 VA examination, the 
examiner noted grossly normal speech and hearing. No 
diagnosis was made with respect to his ears.  In fact, 
hearing loss was not diagnosed until September 2003, almost 
50 years post-service.  
	
	In addition to the absence of documented post-service 
symptoms associated with hearing loss for many years, the 
evidence includes the Veteran's statements and sworn 
testimony which appear to assert continuity of symptoms.  The 
Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he continued to experience symptoms relating 
to his ears after he was discharged from the service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  First, the 
Board emphasizes the multi-year gap between discharge from 
active duty service (1954) and initial reported symptoms 
related to a hearing disorder in April 1972 (nearly a 20-year 
gap). See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability). 
	
	Furthermore, when a hearing disability was finally diagnosed 
in September 2003, almost 50 years had passed since 
separation from service. The Board has weighed the Veteran's 
statements as to continuity of symptomatology and finds his 
recollections as to symptoms experienced in the distant past, 
made in connection with a claim for benefits, to be less 
probative.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's hearing loss to active duty, despite his 
contentions to the contrary.   Specifically, no medical 
professional has established a relationship between his 
current bilateral hearing loss and active duty.  

The Board has also considered his statements and sworn 
testimony asserting a nexus between his currently-diagnosed 
disorder and active duty service.  While the Board reiterates 
that the Veteran is competent to report symptoms as they come 
to him through his senses, hearing loss is not the type of 
disorder that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  See Robinson v. 
Shinseki, 557 F.3d 1355 (2009).  

Such competent evidence has been provided by the medical 
personnel who have examined him during the current appeal and 
by service records obtained and associated with the claims 
file.  Here, the Board attaches greater probative weight to 
the clinical findings than to his statements.  See Cartright, 
2 Vet. App. at 25.  

Further, the Board has considered whether presumptive service 
connection for chronic disease is warranted. Under 38 C.F.R. 
§ 3.309(a), other organic diseases of the nervous system, to 
include sensorineural hearing loss, is regarded as a chronic 
disease. However, in order for the presumption to operate, 
such disease must become manifest to a degree of 10 percent 
or more within 1 year from the date of separation from 
service. See 38 C.F.R. § 3.307(a)(3).

As the evidence of record fails to establish any clinical 
manifestations of sensorineural hearing loss within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the claims to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the Board is reopening the claims for both a 
respiratory disorder and a bilateral ear disorder therefore 
further notice under Kent is not needed.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.  

With respect to the remaining service connection claim for a 
bilateral ear disorder, the VCAA duty to notify was satisfied 
by way of a letter sent to the Veteran in August 2005 that 
fully addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of the claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in June 2009, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records.  
Further, the Veteran submitted private treatment records, and 
he was provided an opportunity to set forth his contentions 
during a DRO hearing in June 2007. 

Next, a specific VA medical examination was completed in 
April 1972.  Although a medical opinion pertinent to the 
service connection claim for a bilateral ear disorder was not 
obtained, the Board finds that a remand for a VA medical 
opinion is not warranted. 

Given the absence of in-service evidence of chronic 
manifestations of this disorder, the absence of identified 
symptomatology for many years after separation, and no 
competent evidence of a nexus between service and his claim, 
a remand for a VA examination would unduly delay resolution. 
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for a respiratory disorder, claimed as asthma, is 
granted. 

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for a bilateral ear disorder, claimed as hearing 
loss, is granted.  

Service connection for a bilateral ear disorder, claimed as 
hearing loss, is denied.  


REMAND

Having reopened the claim of entitlement to service 
connection for a respiratory disorder, the Board finds that a 
remand is in order.  First, VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion when it is deemed necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).   

Although the Veteran's July 2006 private physician appears to 
suggest a relationship between the Veteran's asthma and 
service in Korea, the opinion is not sufficient to grant 
service connection.  Specifically, the private physician did 
not discuss the basis for the opinion, nor does it appear 
that he had the claims file for review.  

The Board finds the private medical opinion is no more than 
an "indication" that the Veteran's respiratory disorder may 
be associated with service, but that there is insufficient 
competent evidence on file for the VA to make a decision on 
the claim.  To that end, the Board finds that a VA 
examination is required under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) to determine whether his respiratory disorder 
is causally related to active service.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1. Obtain outpatient treatment records 
from the VA Medical Center in San Juan 
for the period from July 2008 to the 
present. 

2.  Schedule the Veteran for an 
examination to evaluate the relationship 
between his current respiratory disorder 
and active duty service.  The examiner is 
asked to provide an opinion as to whether 
it is at least as likely than not (i.e., 
probability of 50 percent) that the 
Veteran's respiratory disorder, is 
causally related to service.  Any opinion 
offered should be accompanied by a clear 
rationale consistent with the evidence of 
record.

The claims file, including any other 
statements received, must be reviewed in 
conjunction with such the examination, 
and the examiner must indicate that such 
review occurred.  

3. Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


